Exhibit 10.2

 

IBM ASL Software Agreement Number: 4905S10262

 

IBM ASL Agreement: 4905S10262

Purchase Commitment Transaction Document: TD 10

 

This is an ASL Transaction Document (“TD”) under the IBM ASL Software Agreement
Number 4905S10262 (“Base Agreement”).  This TD becomes effective when signed by
both parties.

 

Unless this Transaction Document is signed by April 1, 2011, IBM reserves the
right to reject the terms of this Transaction Document.

 

By signing below for our companies (by hand or where recognized by law,
electronically), each of us agrees to the terms of this Transaction Document. 
Once signed, both parties agree that 1) any reproduction of the Transaction
Document made by reliable means (for example, photocopy or facsimile) is
considered an original, unless invalid under local law; 2) this Transaction
Document together with the Base Agreement forms a separate agreement
(“Agreement”) between the parties, to which all Programs listed in this
Transaction Document are subject; and 3) this Transaction Document, together
with the Base Agreement, is our complete agreement and replaces all prior oral
or written communications between the parties regarding the transactions
described in this Transaction Document.

 

Agreed to:

 

Agreed to:

 

 

 

International Business Machines Corporation

 

Lawson Software Americas, Inc.

 

 

 

 

By:

/s/ Rosanne Kearney

 

By:

/s/ Jeffrey Comport

 

 

 

 

 

 

 

 

 

 

Name:

Rosanne Kearney

 

Name:

Jeffrey Comport

 

 

 

 

 

 

 

 

 

 

Title:

Contract Administrator

 

Title:

SVP, Marketing & Product Management

 

 

 

 

 

 

 

 

 

 

Date:

April 1, 2011

 

Date:

April 1, 2011

 

 

 

 

 

 

 

 

 

 

IBM Address:

 

Lawson Software Address:

 

 

 

 

11501 Burnet Road

 

380 St Peter Street

Austin, TX 78758

 

St. Paul, MN 55102

Attn:

OEM Software Contracts

 

 

 

 

Internal Zip 901-2E007

 

 

 

 

1

--------------------------------------------------------------------------------


 

1.              Programs/Prices

 

Definitions:

 

Standard Deployment — Standard Deployments are Solution installs in hardware
environments where CPU types and CPU core count metrics are readily available
and measurable.  Standard Deployments may be on premise or hosted (ASP).
Standard Deployments do not include deployments on the Amazon Elastic Compute
Cloud (Amazon EC2).

 

Blue Stack Bundle — The IBM Programs embedded in the Solution for Standard
Deployments are packaged as a bundle which includes all the Programs listed in
Table 1 below.  These Programs are licensed for a set price listed in Tables 5-7
below.  Program cap restrictions are applicable as described in Section 8. 
Customers are not required to purchase additional capacity unless caps are
exceeded.  Customers must purchase a Blue Stack Bundle before additional
capacity units may be purchased.

 

Core Applications —Lawson M3 or S3 Solutions that leverage middleware and
run-time technology associated with Lawson System Foundation (M3 or S3).  Core
Applications can have one or more modules.

 

Landmark Applications — Landmark Applications are applications that are built
using Lawson’s Landmark development tools and third party tools, and deployed by
the customer using the Lawson Landmark technology run-time.  Landmark
applications can have one or more modules.

 

Satellite Applications — Lawson Satellite Applications are Lawson software
programs which were acquired or built by Lawson and have their own run-time
stacks.  They interface to Core Applications or Landmark Applications. 
Satellite Applications require a Core Application and associated technology —OR-
a Landmark Application and associated technology and are not provided
stand-alone.  Not all Satellite Applications require IBM Programs.  For example,
some Satellite Applications are Microsoft-based and therefore do not require a
java application server.  Satellite Applications are optional and are not part
of the Core Applications or Landmark Applications.  Both Landmark Applications
and Core Applications can have Satellite Applications.  Satellite Applications
do not have Satellite Applications.  Satellite Applications are limited to those
specified in Attachment A. Additional Satellite Applications may be added to
Attachment A upon mutual agreement of the parties. (See also Attachment A)

 

Distribution Licenses:  You will receive one copy of the Program(s) specified
below and are authorized to make copies of such Program(s) in accordance with
the terms of the Agreement. You will pay IBM the applicable ASL Fee for each
copy of the following Program(s) that you distribute:

 

***

 

Subscription and Support Pricing

 

You will pay IBM the applicable ASL Fee for each term of Subscription and
Support Renewal and Subscription and Support Reinstatement that you deploy.

 

***

 

4. Term:

 

The term of this Transaction Document will be three (3) years from Effective
Date.  Lawson may renew this contract on ninety (90) days written notice prior
to the end of the then current term, for two (2) additional one (1) year terms
for a total of two additional one-year renewal terms.

 

In the event of expiration or termination of the Transaction Document you shall
have the right to receive continuing Subscription and Support for licenses
distributed under the Transaction Document, provided Subscription and Support
for those licenses is generally available, pursuant to a separate transaction

 

2

--------------------------------------------------------------------------------


 

document to be created at the time (the “Subscription and Support TD”). 
Subscription and Support price increases will not exceed 5% in a Subscription
and Support TD.

 

Lawson may terminate this Transaction Document 10 as amended, without cause on
90 days written notice.  Termination of this Transaction Document does not
impact other Transaction Documents.

 

5. Reporting and Purchase Order Requirements:

 

a)              You shall maintain complete and accurate records indicating by
Lawson fiscal quarter, (i) all IBM Program distributions during such quarter by
you; and (ii) all Subscription and Support, Subscription and Support Renewal and
Subscription and Support Reinstatement purchases made during such quarter. For
each such distribution, you shall report Customer name, description of Value
Added Components licensed , number of EC2 Compute Units, IBM Program Part # and
description, fees due to IBM, and date sold.

 

By the second-to-last workday of the month after the end of each Lawson fiscal
quarter, you agree to submit to IBM a sales report, in the form below, which
shall include the specific distributions detailed in section 5a that backup the
sales report. contracted-for in the previous calendar quarter.   This Sales
report will be used as the purchase order for such distributions.

 

b)             IBM shall invoice you the applicable fees.  Payment is due within
30 days of receipt of a correct invoice.

 

Amazon EC2 Report

 

Type

 

Customer
Name

 

Value Added
Components
Licensed
Description /
Satellite
Application
Licensed
Description

 

Number
of EC2
Compute
Units

 

IBM Program Part # and
Description

 

Fees Due
IBM

 

Customer
Transaction
Date

New Customer Lic

 

 

 

 

 

 

 

***

 

 

 

 

Customer S&S Renewal

 

 

 

 

 

 

 

 

 

 

 

 

Customer S&S Reinstatement

 

 

 

 

 

 

 

 

 

 

 

 

 

If you agree to submit Customer information to IBM, then it is your
responsibility to comply with all local data protection laws and regulations,
including but not limited to, obtaining all required local consents.

 

g) Please submit all reports and if applicable, purchase orders to:

 

Fax: 845-491-2779

Electronically: ibmoemsw@us.ibm.com

 

IBM may update the above information upon notice.

 

Please remit all payments to the corresponding address that is noted on your IBM
invoice.

 

h)             All payments are nonrefundable. IBM will not accept returns or
exchanges and will not issue credit for returns you accept from your Customers.

 

6.              Subscription and Support

 

a)              For each Program license with Subscription and Support in
effect, IBM will:

 

(i)  make available to you and authorize you to upgrade to the most current
commercially available version, release, or update, should any be made
available;

(ii)  provide you with assistance for your code related questions; and

(iii) provide assistance via telephone and, if available, electronic access,
only to your technical support personnel during the normal business hours
(published prime shift hours) of your IBM support center. (This

 

3

--------------------------------------------------------------------------------


 

assistance is not available to your Customers). IBM provides Severity 1
assistance 24 hours a day, every day of the year.

 

The IBM support specified in the paragraph above may not be available for
down-level versions or releases of Programs.

 

b)             Subscription and Support does not include assistance for:

 

(i)   the design and development of applications;

(ii)  the use of Programs in other than their specified operating environment;
or

(iii) failures caused by products for which IBM is not responsible under this
Agreement.

 

c)              IBM will provide 12-months notice prior to withdrawing
Subscription and Support for a Program. If IBM withdraws Subscription and
Support for a particular Program, you understand that IBM will not make
Subscription and Support Renewal available for that Program.

 

d)             While Subscription and Support is in effect for a Program
license, you agree to provide to your Customers updates to the Programs as such
updates are made available to you by IBM.

 

e)              You must provide all support for the Value-Add Components. The
following specifies each party’s support responsibilities regarding the
Programs:

 

For all Programs you distribute, you or your distributors will provide Level 1
and Level 2 Support to Customers.

 

For Program licenses covered under Subscription and Support, IBM will provide
the support to you as described in this section, which includes assistance for
Level 2 Support, if it has been identified during Level 1 Support that the
problem is with the Program. You agree to be the interface to Customers for this
support.

 

For Program licenses not covered under Subscription and Support, IBM will only
provide you access to IBM databases containing information on known Program
defects, defect corrections, restrictions, and bypasses for the unmodified
portion of Programs. IBM will maintain this information for a minimum of one
year after you acquire the Program. You agree to be the interface to Customers
for this service.

 

Consult the IBM Software Support Handbook for further information at:

“http://www14.software.ibm.com/webapp/set2/sas/f/handbook/home.html”

 

Level 1 Support means taking the first support call from a Customer and
fulfilling the following steps:

 

(i)             Qualify incoming calls:  Determine if the request is for a new
or existing case. Assign a priority to a new case (priority one through priority
four). For existing cases, obtain case information.

 

(ii)          Characterize the problem and environment: Gather information about
the case and determine if the Program causes the problem.  Completely define and
describe the problem. Identify ways to understand the problem’s behavior. 
Document the characterization information. Analyze problem symptom(s), attempt
to find root cause when appropriate and describe the result of such attempts. 
Determine if the problem is a known Program problem by accessing IBM online
support resources.

 

(iii)       If it is determined to be a Program problem, contact IBM technical
support. For new cases, open a case and select a priority.  For existing cases,
state the case number. Provide the case information you have gathered to the
support engineer.

 

Level 2 Support means the service provided to analyze or repeat the error, or to
determine that the error is not repeatable. This service also includes in-depth
technical analysis.

 

7.              Miscellaneous Terms/Conditions

 

a)              You will receive one copy of the Program(s) and are authorized
to make copies of such Program(s) in accordance with the terms of the Base
Agreement.

 

b)             You certify that you are a PartnerWorld member in good standing,
and agree to maintain such status for the term of this Transaction Document.

 

c)              Any information exchanged under this Agreement that is
identified as confidential by either party will be governed by the
confidentiality terms of the PartnerWorld Agreement.

 

4

--------------------------------------------------------------------------------


 

d)             ***

 

e)              IBM reserves the right to change the part numbers and/or pricing
metrics for the Programs and/or Subscription and Support listed in Section 1,
upon written notice to you. Changes to either part numbers or pricing metrics
will not cause a change in the effective ASL Fees for either Programs or
Subscription and Support.

 

f)                IBM provides a License Information Document (“LI”) for each
Program.  You must ensure that your Customers are bound by the terms in the LI
and all licensing files, including NOTICES files, which accompany or are
included in the Program. You agree to be bound by such terms when you use the
Programs as authorized under this Agreement.   Notwithstanding the above, terms
in the LI referencing the IBM International Program License Agreement (IPLA) do
not apply and terms in the LI referencing pricing metrics do not apply to the
extent they conflict with this Agreement.  If a Program contains third party
code that is provided under a third-party license agreement, then the terms and
conditions of the third party license agreement apply to such code. Except in
the copying and distribution of the Programs, you may not use third parties’
names or trademarks, including in connection with the marketing of the Value Add
Component or Solution, without the Third Parties’ prior written consent.

 

g)             The license granted for the Programs is a “restricted license”
which means the Programs may only be used in conjunction with the Value-Add
Components as part of the Solution.

 

h)             IBM authorizes you to use your Certified Business Partners and
other contractors located within the Territory to perform your obligations under
this Agreement and to authorize such Certified Business Partners and other
contractors to use the Programs solely in connection with the development,
testing, marketing, distribution and support of the Solution subject to the
terms and conditions of this Agreement.  Use of contractors and Certified
Business Partners does not relieve you of your obligations under this Agreement.

 

i)                 Once the initial royalty for an Amazon EC2 deployment is
paid, no additional fees will be due for Lawson’s use of the Programs as part of
the Solution for marketing, demonstration, evaluation, customer proof of
concept, development and test, QA, support, hot site/cold site disaster
recovery, backup, archival, staging and training without incurring a payment to
IBM.  Programs used for these purposes are provided on an “as is” basis without
warranty of any kind and without technical support.

 

j)                 The Territory with this Transaction Document shall be
worldwide except were prohibited by law.

 

k)              Either party may request, upon thirty (30) days written notice
to the other, at any time during the term of the TD, to initiate discussions to
request modifications to the TD terms, including revisions to Amazon EC2 metrics
and capacity equivalencies, descriptions including the contents of Attachment
B.  The parties also agree to consider adding pricing for other providers with
appropriate metrics (similar to Amazon EC2) as mutually agreed upon.  In
particular, the parties agree that if a product or service like Amazon EC2
becomes available in the marketplace, or if Amazon changes the metrics for
calculating EC2 Compute Units as currently described in Attachment B, upon
Lawson’s request, the parties shall negotiate in good faith to include such
additional product/service under similar terms that apply for Amazon EC2
pursuant to this TD10.  Modifications to existing terms will be set forth in an
amendment as mutually agreed to by the parties in writing.

 

l)                 ***

 

m)           Programs for Customers who deploy on EC2 may not be redeployed to
other Customers.  Program entitlement ends for D55WJLL - IBM WEBSPHERE
APPLICATION SERVER NETWORK DEPLOYMENT LICENSE + SW SUBSCRIPTION & SUPPORT 12
MONTHS, including additional capacity units, when the Customer’s subscription
term with Lawson expires, , except for Customers who are converting to a
Standard Deployment.   Program entitlements in this situation are not
transferable from one Customer to another.

 

n)             Lawson will produce and continue to enhance a documented
technical roadmap that outlines its existing product adoption, and to share it
with IBM, and when reasonably appropriate prospects and IBM customers.

 

o)             Each party agrees to comply with all applicable export and import
laws and regulations, U.S. embargo and sanctions regulations and prohibitions on
export for certain end uses or to certain users.

 

Programs may contain cryptography subject to the U.S. Export Administration
Regulations (EAR). Transfer to, or use by, users of Programs or Solutions may be
prohibited or subject to export or import laws, regulations or policies,
including those of the United States . Licensee assumes all responsibility for

 

5

--------------------------------------------------------------------------------


 

complying with all applicable laws, regulations and policies regarding the
export, import, or use of Programs and Solutions.

 

8. Program Product Restrictions

 

***

 

9. Contract Coordinators:

 

 

For IBM:

For you:

Name

Rosanne Kearney

VP Alliances

Company

IBM Corporation

Lawson Software, Inc.

Address

11501 Burnet Road

380 St. Peter Street

 

Internal Mail-drop: 901-2E007

 

City, ST

Austin, TX 78758-3400

St. Paul, MN 55102

Telephone:

720-396-6117

651-767-7000

Fax:

720-396-6117

651-767-7000

E-Mail:

rosannek@us.ibm.com

guy.leduc@us.lawson.com

 

6

--------------------------------------------------------------------------------


 

IBM ASL/OEM Registration Form

 

Please provide all requested information in order to be registered or to update
your information.

 

This Registration Form must be completed and submitted to the IBM account
representative at the time of contract signing. Failure to do so may result in
delay in registering Subscription and Support authorization.

 

IBM Customer Number:                                       

 

VAT number (if applicable):                                

 

For each contact information box below, please complete all details. By
completing this form and providing us with information on behalf of other
individuals in your organization, you certify that you have confirmed that they
agree to your providing their data on the form.

 

IBM Representative

 

Name: John Fenton

 

 

Street Address: 1836 Western Ave

 

 

City: Jackson

State/Province: Wi

ZIP Code/Postal Code: 53037

Country: USA

 

 

Telephone/Ext.: 262-677-1847

Fax: 414-223-6097

 

E-mail Address: Jdfento@us.ibm.cim

 

 

 

IBM Representative

 

Name: Steven C. Jones

 

 

Street Address: 2652 Cassowary Drive

 

 

City: Sandy

State/Province: UT

ZIP Code/Postal Code: 84092-7192

Country: USA

 

 

Telephone/Ext.: 801-523-1873

Fax: 801-523-6289

 

E-mail Address: scjones@us.ibm.com

 

 

 

Primary Contact (required): IBM will communicate with the Primary Contact
regarding changes to the Agreement or other contractual issues. If the Primary
Contact is the only contact specified, IBM may consider the Primary Contact to
be the sole contact for all purposes. (No Post Office Boxes, please)

 

Contact Name: Steve Morrow

 

 

Street Address: 380 St. Peter St.

 

 

City: St. Paul

State/Province: MN

ZIP Code/Postal Code: 55102

Country: USA

 

 

Telephone/Ext.: 651-767-4198

Fax:

 

E-mail Address: Steve.Morrow@us.lawson.com

 

 

 

7

--------------------------------------------------------------------------------


 

Administration Contact (if different from Primary Contact above):

 

Note: You are eligible to receive one set of media for Programs covered by
Subscription and Support when Programs are revised and become commercially
available. The person you designate in this information box is responsible for
requesting and authorizing account information changes, Web and tool access,
etc. In addition, IBM will send the Administration Contact documents including
Subscription and Support Renewal notices, software upgrade availability
notifications, and where applicable, billing communications, etc. Program
upgrade media will be shipped upon request to the contact at the address
indicated below. Subscription and Support coverage must be active in order for
the upgrade(s) to be shipped. Please note: A Post Office Box is not a valid
ship-to address.

 

Contact Name:

 

 

Street Address:

 

 

City:

State/Province:

ZIP Code/Postal Code:

Country:

 

 

Telephone/Ext.:

Fax:

 

E-mail Address:

 

 

 

Site Technical Contact (if different from Primary Contact above):  The Site
Technical Contact specified below is responsible for overall support compliance,
maintaining the authorized caller list, and coordinating distribution of the
technical support access information to the authorized callers of this site.
This contact will also receive a letter with important Technical Support
Information concerning access to IBM Software Support.

 

Contact Name:

 

 

Street Address:

 

 

City:

State/Province:

ZIP Code/Postal Code:

Country:

 

 

Telephone/Ext.:

Fax:

 

E-mail Address:

 

 

 

8

--------------------------------------------------------------------------------


 

Attachment A

Satellite Value Added Components List

 

***

 

End of Attachment A

 

9

--------------------------------------------------------------------------------


 

Attachment B

Amazon Elastic Compute Cloud (Amazon EC2) Description and Pricing Related
Metrics

 

***

 

End of Attachment B

 

10

--------------------------------------------------------------------------------

 